 327 NLRB No. 11NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Aljoma Lumber, Inc. and United Brotherhood ofCarpenters and Joiners of America, AFLŒCIO,Local Union No. 1554. Case 12ŒCAŒ19444Œ2October 20, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge and an amended charge filed onMay 4 and July 14, 1998, respectively, the Acting Gen-eral Counsel of the National Labor Relations Board is-sued a complaint on July 16, 1998, alleging that the Re-spondent has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act by refusing the Union's re-quest to bargain following the Union's certification inCase 12ŒRCŒ8119.  (Official notice is taken of the ﬁrec-ordﬂ in the representation proceeding as defined in theBoard's Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint and submit-ting affirmative defenses.On September 11, 1998, the Acting General Counselfiled a Motion for Summary Judgment.  On September14, 1998, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of its objections to the election in the representation
proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a Florida corpo-ration, with an office and place of business located inMedley, Florida, has been engaged in the business of the
nonretail sale of lumber.  During the 12-month period
preceding the issuance of the complaint, the Respondent,
in conducting its business operations described above,
purchased and received goods and materials valued in
excess of $50,000 directly from points located outside
the State of Florida.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held July 25, 1997, the Unionwas certified on January 30, 1998, as the exclusive col-lective-bargaining representative of the employees in thefollowing appropriate unit:1All full-time and regularly scheduled part-time drivers,production and maintenance employees employed byRespondent at its 10300 N.W. 121st Way, Medley,
Florida facility; but excluding all other classifications
including dispatchers, office clerical employees, guards
and supervisors as defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B. Refusal to BargainAbout February 3, 1998, the Union requested the Re-spondent to bargain, and, since that date, the Respondenthas refused.  We find that this refusal constitutes an un-lawful refusal to bargain in violation of Section 8(a)(5)and (1) of the Act.CONCLUSION OF LAWBy refusing on and after February 3, 1998, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit, theRespondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union and, if an
understanding is reached, to embody the understanding
in a signed agreement.                                                       1 On February 9, 1998, the Respondent filed a motion for reconsid-eration of the Board's Decision and Certification.  By order dated May20, 1998, the Board denied the Respondent's motion. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Aljoma Lumber, Inc., Medley, Florida, itsofficers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with United Brotherhood ofCarpenters and Joiners of America, AFLŒCIO, LocalUnion No. 1554 as the exclusive bargaining representa-tive of the employees in the bargaining unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understandingin a signed agreement:All full-time and regularly scheduled part-time drivers,production and maintenance employees employed byRespondent at its 10300 N.W. 121st Way, Medley,
Florida facility; but excluding all other classifications
including dispatchers, office clerical employees, guards
and supervisors as defined in the Act.(b) Within 14 days after service by the Region, post atits facility in Medley, Florida, copies of the attached no-tice marked ﬁAppendix.ﬂ2  Copies of the notice, on formsprovided by the Regional Director for Region 12 afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent and maintainedfor 60 consecutive days in conspicuous places including
all places where notices to employees are customarilyposted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced, orcovered by any other material.  In the event that, during
the pendency of these proceedings, the Respondent has
gone out of business or closed the facility involved in
these proceedings, the Respondent shall duplicate and                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂmail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by theRespondent at any time since February 3, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  October 20, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with United Brother-hood of Carpenters and Joiners of America, Local UnionNo. 1554 as the exclusive representative of the employ-ees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regularly scheduled part-time drivers,production and maintenance employees employed byus at our 10300 N.W. 121st Way, Medley, Florida fa-cility; but excluding all other classifications includingdispatchers, office clerical employees, guards and su-pervisors as defined in the Act.ALJOMA LUMBER, INC.